Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 12/17/2021 regarding claims rejection under 35 U.S.C. 101 with respect to claim(s) 1-20 have been fully considered and are persuasive. 
The volumetric renderings of the downhole formation allow to determine formation properties of the formation, and assist to make informed decisions during different stages of hydrocarbon production, and thus an abstract idea is integrated into a practical application. Thus, the 101 claims rejection in claims 1-20 have been withdrawn.
Applicant’s arguments filed 12/17/2021 regarding claims rejection under 35 U.S.C. 103 with respect to claim(s) 1-20 have been fully considered and are persuasive. 
The claim amendments and the arguments overcome the 35 U.S.C. 103 claims rejections. Thus, the 103 claims rejection in claims 1-20 have been withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 are allowed.

As to claim 1, the combination of Anxionnaz and Yin teaches all the claim limitations except “generating a volumetric rendering of the formation resistivity of the downhole formation from the plurality of two-dimensional renderings overlaid adjacent to each other, wherein the volumetric rendering comprises a plurality of two-dimensional planes, and wherein each two- dimensional plane of the plurality of two-dimensional planes illustrates an inversion of formation resistivity along the respective two-dimensional plane”. The amended claim has unique limitations and differentiates itself from prior claim limitations. The method provides an operator with volumetric renderings of the downhole formation that the operator may analyze to determine formation properties of the formation, thus allowing the operator to make informed decisions during different stages of hydrocarbon production. The method allows the operator to compare different types of formation properties (such as, but not limited to formation resistivity, formation density, formation porosity, and amount and types of electromagnetic radiation emitted from the formation) and to analyze the different types of formation properties. As a result, the accuracy of decisions made by the operator is improved, thus reducing financial costs as well as safety hazards attributed to incorrect decisions. Thus, there is no evidence which anticipates nor renders obvious the limitations not taught by the prior arts. There is no evidence which suggests that 
As to claim 15, the combination of Anxionnaz and Yin teaches all the claim limitations except “generate a volumetric rendering of the formation resistivity of the downhole formation from the plurality of two-dimensional renderings overlaid adjacent to each other, wherein the volumetric rendering comprises a plurality of two-dimensional planes, and wherein each two- dimensional plane of the plurality of two-dimensional planes illustrates an inversion of formation resistivity along the respective two-dimensional plane”. The amended claim has unique limitations and differentiates itself from prior claim limitations. The method provides an operator with volumetric renderings of the downhole formation that the operator may analyze to determine formation properties of the formation, thus allowing the operator to make informed decisions during different stages of hydrocarbon production. The method allows the operator to compare different types of formation properties (such as, but not limited to formation resistivity, formation density, formation porosity, and amount and types of electromagnetic radiation emitted from the formation) and to analyze the different types of formation properties. As a result, the accuracy of decisions made by the operator is improved, thus reducing financial costs as well as safety hazards attributed 
As to claim 20, the combination of Anxionnaz and Yin teaches all the claim limitations except “generating a volumetric rendering of the formation resistivity of the downhole formation from the plurality of two-dimensional renderings overlaid adjacent to each other, wherein the volumetric rendering comprises a plurality of two-dimensional planes, and wherein each two- dimensional plane of the plurality of two-dimensional planes illustrates an inversion of formation resistivity along the respective two-dimensional plane”. The amended claim has unique limitations and differentiates itself from prior claim limitations. The method provides an operator with volumetric renderings of the downhole formation that the operator may analyze to determine formation properties of the formation, thus allowing the operator to make informed decisions during different stages of hydrocarbon production. The method allows the operator to compare different types of formation properties (such as, but not limited to formation resistivity, formation density, formation porosity, and amount and types of electromagnetic radiation emitted from the formation) and to analyze the different 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAL C MANG whose telephone number is (571)272-0370.  The examiner can normally be reached on Monday to Friday- 8:00-12:00, 1:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAL C MANG/            Examiner, Art Unit 2863                                                                                                                                                                                            
/TARUN SINHA/            Primary Examiner, Art Unit 2863